UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7872


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EUGENE LMAR JACKSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:99-cr-00001-JPB-JES-2)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Lmar Jackson, Appellant Pro Se.  Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene Lmar Jackson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

his petition for a writ of mandamus in which he sought to be

resentenced or to have his sentence adjusted so that it ran

concurrently      with   his   state   sentence.       We    have    reviewed     the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                     United States v.

Jackson,    No.    3:99-cr-00001-JPB-JES-2          (N.D.    W.   Va.     Sept.   17,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in     the    materials

before   the   court     and   argument     would    not    aid   the     decisional

process.

                                                                            AFFIRMED




                                        2